Citation Nr: 0701247	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  00-09 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hiatal hernia with gastroesophageal reflux 
disease (GERD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1964 to 
July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2005.  This matter was 
originally on appeal from April 2000 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.  An April 2003 
rating decision granted service connection for hiatal hernia 
with GERD and assigned a noncompensable evaluation effective 
December 10, 2001.  A November 2004 rating decision granted a 
10 percent evaluation for hiatal hernia with GERD effective 
December 10, 2001.  A September 2005 rating decision 
implemented an April 2005 Board decision, assigning a 10 
percent evaluation for hiatal hernia with GERD effective 
September 23, 1985.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hiatal hernia with GERD is not manifested by 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation with accompanying substernal or 
arm or shoulder pain that is productive of considerable 
impairment of health; nor is it manifested by pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptoms productive of the severe impairment 
of health.






CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for hiatal hernia with GERD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's April 2005 Remand, the Appeals 
Management Center (AMC)/RO readjudicated the veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
April 2005 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

A letter dated in December 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in August 2006.   

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2005 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

The veteran was also informed in the August 2006 Supplemental 
Statement of the Case of how VA assigns disability ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in February 2003.  
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The February 
2003 VA examination report is thorough and supported by 
private and VA treatment records.  The examination in this 
case is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for hiatal hernia.  As such, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board notes that the service-connected hiatal 
hernia has been evaluated as 10 percent disabling effective 
September 23, 1985 pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7346..

Under DC 7346, a 10 percent rating is assigned when the 
disease exhibits two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent rating is 
assigned for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114.

A June 1982 letter authored by Dr. V.G. indicated that the 
veteran was found in rather good health with the exception of 
possible esophageal reflux.  His esophagram showed a small 
sliding hiatal hernia and there was a suggestion of extrinsic 
pressure, from spleen or kidney, on superior and posterior 
aspect of the stomach.  The veteran was advised to take 
antacids and hiatal hernia routine was discussed with him, 
particularly small meals, avoiding supine position after 
meals, etc.  

The first page of an April 1986 letter noted that the veteran 
was having some difficulty with a hiatal hernia and took 
Zantac on occasion.  On review of the systems, there was a 
gastrointestinal irritation and heart burn.  There was also 
some pain in the left shoulder, worse with activity.  The 
author noted that the veteran had a history of a frozen 
shoulder.

A September 1997 VA examination report noted that medications 
at the time included only Zantac for a symptomatic hiatal 
hernia.  A December 1999 VA examination report diagnosed 
hiatal hernia with gastro esophageal reflux disease and noted 
that the veteran was asymptomatic and well-controlled on 
medication at that time.

A December 1999 VA examination report noted that the 
veteran's medical problems included a hiatal hernia with 
gastro esophageal reflux disease which the veteran reported 
was well-controlled at that time with an H2 receptor 
antagonist.

A November 2000 report authored by Dr. M.E.J. stated that the 
veteran reported occasional sharp pain in the epigastric 
region and that Zantac improved the pain.  The veteran denied 
nausea and vomiting.

A September 2001 statement authored by Dr. T.E.G. noted that 
the veteran was under his care, that the veteran had a lung 
resection in 1978 for treatment of a carcinoid tumor, and 
that the results of removing the veteran's lung left him with 
a hiatal hernia and complications associated with reflux 
esophagitis controlled with the chronic use of Zantac.

A November 2001 private medical record noted that a review of 
the gastrointestinal system demonstrated no abdominal pain or 
indigestion.

A February 2003 VA examination report noted that the 
veteran's medical history was significant for hiatal hernia 
with gastro esophageal reflux disease.  The veteran stated 
that he had had symptoms since approximately 1980 and that 
his symptoms have increased in severity in the last five 
years especially when eating spicy food.  The VA examiner 
noted, however, that it was clearly documented in the 
veteran's medical records that his gastrointestinal reflux 
disease was well-controlled with medications.  In addition, 
the veteran reported that as long as he takes his Zantac, his 
symptoms are well-controlled.

Based upon the evidence of record, the veteran's 
symptomatology, at its worst, demonstrated epigastric 
distress, pyrosis, regurgitation, and shoulder pain.  
However, there have never been any complaints of trouble 
swallowing or persistent distress.  As such, the Board finds 
the veteran's service-connected hiatal hernia is 
appropriately rated at 10 percent.  A higher disability 
rating is not warranted as the veteran's symptomatology does 
not demonstrate persistently recurrent epigastric distress 
with dysphasia, pyrosis, and regurgitation with accompanying 
substernal or arm or shoulder pain that is productive of 
considerable impairment of health.  Nor does the competent 
medical evidence of record show that the veteran experiences 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptoms productive of 
the severe impairment of health.  Accordingly, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent assigned.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hiatal hernia is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The issue of entitlement to a TDIU was remanded by the Board 
in April 2005 for adjudication of the intertwined claim of 
entitlement to service connection for a left upper extremity 
disability.  This was not done.  Further development is, 
therefore, needed in light of this Stegall violation.

Accordingly, this case is remanded for the following action:

After ensuring that any actions needed to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
veteran's intertwined claim of 
entitlement to service connection for a 
left upper extremity disability should be 
adjudicated.  Appropriate appellate 
procedures should be followed.  The claim 
of TDIU should then be readjudicated.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


